UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CITY OF NORTH MIAMI BEACH
 POLICE OFFICERS’ AND
 FIREFIGHTERS’ RETIREMENT PLAN,                                  19-CV-10825 (JPO)

                              Plaintiff,                               ORDER

                    -v-

 NATIONAL GENERAL HOLDINGS
 CORP., ET AL,
                    Defendants.


J. PAUL OETKEN, District Judge:

       As Plaintiffs have requested (Dkt. No. 103), the Clerk of Court is respectfully directed to

amend the caption to list Plaintiffs as: “Town of Davie Police Officers Retirement System and

Massachusetts Laborers’ Pension Fund, on behalf of themselves and all others similarly

situated.”

       SO ORDERED.

Dated: May 28, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                1
